Title: To Thomas Jefferson from J. Phillipe Reibelt, 2 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            
                            
                                Venerable Chef des tous 
                        les hommes eclaires!
                            Baltimore le 2 Janv. 1806.
                        
                        Le Contenû gracieux de votre petite Lettre du 31 Dec.—qui m’a ete remise çe Matin—est la plus douce
                            Consolation, qui me pouvoit arriver de toute ma Vie.   Jamais, bien Certainement, je ne fûs aussi sensible a la
                            bienveillance d’un Gouvernement, que de çelle de Vous, le Seul Chef de peuple absolument philosophe, que j’ai rencontrè.
                        Je ne pourrois partir d’ici, que dans 8 jours environs.
                        
                            J’ose auparavant encore Vous presenter une demande: Celle: de me conferer une des Vos Agences aupres
                                d’une Nation Indienne. Je me flatte, de pouvoir etre d’une utilitè particuliére a un tel poste, d’autant plus, que j’y
                                serois, s’il seroit permis, accompagnè des plusiers fermiers et Ouvriers, tels, que: Charpentiers, Charrons,
                                Tisserans, fileurs de Coton, Cordonnier, Maçon &c. Je regarderais çet emploi, bien extraordinaire sans doute
                                pour un Europeèn de ma façon, comme tout aussi honorable, que ceux, que je remplissais autrefois dans les Monarchies
                                et Republiqs. Mais bien plus propre a mon Gout, et comme une recompense definitive pour tout ce, que j’ai pû faire de
                                l’autre Cotè pour les principes liberaux; d’autant plus grande, qu’elle me parviendroit de Votre Main.
                            Accordez Moi—s’il est possible—je Vous prie, çette Graçe, et soyez persuadè que Vous ne Vous en
                                repentirez jamais. 
                  Je suis penetrè de la plus intime Confiance, et de plus profond Respect—tout a Vos ordres.
                        
                        
                            Reibelt
                            
                        
                    